Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is dated December 15, 2017 (the
“Effective Date”), by and between Ecoark Holdings, Inc. (the “Company”) and Jay
Puchir (“Executive”).

 

WHEREAS, Executive wishes to be employed by the Company and the Company desires
to employ Executive as its Chief Financial Officer (the “CFO”) on the terms and
conditions set forth herein.

 

NOW, THEREFORE, in consideration of these premises, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged and intending to be legally bound, the parties hereto hereby agree
as follows:

 

1. Employment; Employment Term. Upon the terms and conditions hereinafter set
forth, the Company hereby agrees to retain the services of Executive and
Executive hereby accepts such employment and agrees to faithfully and diligently
serve as the Chief Executive Officer of the Company (the “CFO”) in accordance
with this Agreement, commencing on the Effective Date and, unless terminated
earlier pursuant to Section 6 of this Agreement, continuing until the close of
business on the one- year anniversary of the Effective Date (the “Employment
Term”).

 

2. Duties.

 

(a) Services. During the Employment Term, Executive agrees to serve as CFO of
the Company and shall render his duties as CFO in a manner that is consistent
with Executive’s position within the Company and as directed by the Chief
Executive Officer (the “CFO”). Executive shall perform duties generally typical
for a chief financial officer of a publicly traded company. In addition to his
duties as CFO, if requested by the CEO, Executive agrees to serve as an
elected/appointed officer and director of the Company and/or of any subsidiary
of the Company and Executive shall serve in such capacities without additional
compensation.

 

(b) Certain Obligations. During the Employment Term, Executive (i) shall devote
sufficient time and attention to achieve, in accordance with the policies and
directives of the CEO, the objectives of the Company, (ii) shall be subject to,
and comply with, the rules, practices and policies applicable to the Company’s
executive employees, and (iii) Executive may, and is granted a waiver to, (A)
have investments in other entities and (B) act as a director or officer for
other entities that do not directly compete with the Company’s lines of
business. Executive agrees and acknowledges that in the event that Executive’s
performance of his services and duties to the Company presents any conflict of
interest with his obligations as CFO, Executive’s primary duty shall be to the
Company.

 

3.Compensation. For the services rendered herein by Executive, and the promises
and covenants made by Executive herein, during the Employment Term the Company
shall pay compensation to Executive as follows.

 

(a) Base Salary. The Company shall pay to Executive the sum of $160,000 as an
annual salary (the “Base Salary”), payable in accordance with the normal payroll
practices of the Company.

 

 

 

 

(b) Equity Grants. Upon the Effective Date, the Company shall exchange the
Executive’s current 415,000 unvested restricted stock units with a 150%
conversion rate for 622,500 incentive stock options (the “Options”) at the
closing price on the date before the date of this Agreement. The Options shall
be granted pursuant to and governed by the terms of the Company’s incentive plan
(the “Plan”), and evidenced by a separate stock option agreement between
Executive and the Company. The exercise price of the Options shall be the
exchange quoted settlement price at the close of the previous business of the
Effective date of employment. Approximately 50% of the Options, or 311,250 will
vest on the Effective Date. If the Company is sold, merged or otherwise
acquired, all Options will immediately vest. Subject to the Executive remaining
continuously employed by the Company as its CFO on each vesting date
(“Continuous Service Status”), the Options shall vest in installments of 25,000
Options shares on monthly anniversaries of the Effective Date over the 24 month
Employment Term (the first vesting date being on the one (1) month anniversary
of the Effective Date hereof) until the Options are fully vested.
Notwithstanding anything to the contrary set forth in the Plan, the Options
shall have the following terms:

 

(i) All unvested Options will terminate upon the termination of your employment
with the Company;

 

(ii) Unless earlier terminated as set forth above, the Options shall expire on
the five-year anniversary of the date of grant; and

 

(iii) The Executive shall have the ability to initiate a cashless exercise of
any vested options within 180 days of the end of the Employment Tern.

 

(d) No Additional Compensation. Except for compensation set forth in this
Agreement, Executive shall not receive additional compensation in connection
with providing services to or holding executive or directorial office(s) in the
Company or any of its subsidiaries unless otherwise agreed to by Executive and
the Company, in the Company’s sole discretion; provided, however, the Company
shall pay for health insurance benefits with the same coverage as the Company’s
other executive employees for six months from the Effective Date.

 

4. Benefits.

 

(a) Other Benefits. During the Employment Term, Executive will be eligible to
participate in the Company’s benefit plans that are currently and hereafter
maintained by the Company and for which he is eligible including, without
limitation, group medical, 401k, life insurance and other benefit plans (the
“Benefits”). The Company reserves the right to cancel or change at any time the
Benefits that it offers to its employees. The Executive shall not receive any
vacation benefits but all accrued vacation owed to the Executive on the
Effective Date shall be paid to the Executive upon the Company’s execution of
this Agreement.

 

(b) Expenses. During the Employment Term, Executive shall be reimbursed for
reasonable (travel and other) expenses incurred by Executive in the furtherance
of or in connection with the performance of Executive’s duties hereunder, in
accordance with the Company’s expense reimbursement policy as in effect from
time to time. Executive agrees to provide detailed backup of any expenses and
indicate on any submission for reimbursement those expenses that relate to meals
and entertainment.

 

5. Non-Disclosure of Information, Assignment of Intellectual Property, and
Restrictive Covenants. Executive acknowledges that the Executive has and will
develop and assemble extensive “know-how” and trade secrets relating to the
Company’s business. Beginning from the Effective Date and continuing during
Executive’s employment with the Company, Executive will have access to such
trade secrets and relationships and other proprietary information of the
Company. Executive agrees to protect the Company’s Confidential Information as
provided in the Company’s policies.

 

6.Termination; Severance Payments; Etc.

 

(a) At-Will Employment. Executive and the Company agree that Executive’s
employment is at-will and that, either Executive or the Company may terminate
Executive’s employment, at any time, with or without any cause, on thirty days
prior notice; provided however that the Company may terminate the Executive’s
employment for cause with no prior notice; provided further however, that each
party shall remain bound by the terms and provisions of this Agreement that
survive the termination in accordance with Section 8(i). If the Executive’s
employment with the Company terminates, other than for Cause, or the Company
does not renew this Agreement, then the Executive shall be entitled to any
portion of the Base Salary that has accrued but not been paid through the date
of such termination plus three months’ salary upon the date of termination.

 

 2 

 

 

(b) Cause. For the purposes of this Agreement, Cause shall mean (1) a material
breach by Executive of Executive’s obligations under this Agreement;
(2) commission by Executive of an act of fraud, embezzlement, misappropriation,
willful misconduct or breach of fiduciary duty against the Company or other
conduct harmful or potentially harmful to the Company’s best interest; (3)
Executive’s conviction, plea of guilty, no contest, or nolo contendere, deferred
adjudication or unadjudicated probation for any felony or any crime involving
moral turpitude, (4) the failure of Executive to carry out, or comply with, in
any material respect, any lawful directive of the Company; or (5) Executive’s
unlawful use (including being under the influence) or possession of illegal
drugs.

 

7. Representations.

 

(a) Executive represents that his performance of all the terms of this Agreement
will not breach any agreement to keep in confidence proprietary information
acquired by him in confidence or in trust prior to or outside of his employment
by the Company. Executive hereby represents and warrants that he has not entered
into, and will not enter into, any oral or written agreement in conflict
herewith.

 

(b) Executive hereby represents that Executive is not subject to any other
agreement that Employee will violate by working with the Company or in the
position for which the Company has hired Executive. Further, Executive
represents that no conflict of interest or a breach of Executive’s fiduciary
duties will result by working with and performing duties for the Company.

 

(c) Executive further acknowledges and agrees that he has carefully read this
Agreement and that he has asked any questions needed for him to understand the
terms, consequences and binding effect of this Agreement and fully understands
it and that he has been provided an opportunity to seek the advice of legal
counsel of his choice before signing this Agreement.

 

8.Miscellaneous.

 

(a)Notices. All notices, requests, consents and other communications hereunder
(i) shall be in writing, (ii) shall be effective upon receipt, and (iii) shall
be sufficient if delivered personally, electronically with receipt confirmation,
or by mail

 

(b)Entire Agreement. This Agreement constitute the entire agreement by and
between the parties with respect to the subject matter contained herein and
supersedes all prior agreements or understandings, oral or written, with respect
to the subject matter contained herein. Notwithstanding the foregoing, Executive
shall remain subject to and bound by the Employee Confidentiality Agreement and
the Company Policies.

 

(c) Amendments; Waivers; Etc. This Agreement may not be altered, amended or
modified in any manner, nor may any of its provisions be waived, except by
written amendment executed by the parties hereto that specifically states that
they intended to alter, amend or modify this Agreement. No provision of this
Agreement may be waived by any party hereto except by written waiver executed by
the waiving party that specifically states that it intends to waive a right
hereunder. Any such waiver, alteration, amendment or modification shall be
effective only in the specific instance and for the specific purpose for which
it was given. No remedy herein conferred upon or reserved by a party is intended
to be exclusive of any other available remedy, but each and every such remedy
shall be cumulative and in addition to every other remedy given under this
Agreement or in connection with this Agreement and now or hereafter existing at
law or in equity.

 

 3 

 

 

(d) Governing Law and Jurisdiction. This Agreement shall be construed and
enforced in accordance with the laws of the State of Arkansas without regard to
the principle of the conflict of laws. Any dispute arising in connection with
this Agreement may be adjudicated by binding arbitration pursuant to the rules
of the American Arbitration Association, before a single arbitrator in Arkansas
except that the foregoing shall not preclude the Company or Executive from
enforcing the award of the arbitrators in a state or Federal Court located in
the State of Arkansas, and each of the parties hereto consent to the
jurisdiction of such Courts.

 

(e) Successors and Assigns. Neither this Agreement nor any rights or obligations
hereunder are assignable by Executive. The Company shall have the right to
assign its rights and obligations under this Agreement to any affiliate or
successor of the Company. This Agreement will be binding upon and inure to the
benefit of (a) the heirs, executors and legal representatives of Executive upon
Executive’s death and (b) any successor of the Company. Any such successor of
the Company (including but not limited to any person or entity which at any
time, whether by purchase, merger or otherwise, directly or indirectly acquires
all or substantially all of the assets or business of the Company) will be
deemed substituted for the Company under the terms of this Agreement for all
purposes.

 

(f) Waiver of Jury Trial. TO THE FULLEST EXTENT PERMITTED BY LAW, THE PARTIES
HERETO HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR
CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY DEALINGS
AMONG THEM RELATING TO THE SUBJECT MATTER OF THE TRANSACTIONS CONTEMPLATED
HEREBY. THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND
ALL DISPUTES THAT MAY BE FILED IN ANY COURT OR WITH ANY ARBITRATOR AND THAT
RELATE TO THE SUBJECT MATTER OF THIS AGREEMENT, INCLUDING WITHOUT LIMITATION,
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW
AND STATUTORY CLAIMS. THE PARTIES HERETO ACKNOWLEDGE THAT (I) THIS WAIVER IS A
MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, (II) EACH HAS ALREADY
RELIED ON THE WAIVER IN ENTERING INTO THIS AGREEMENT AND (III) EACH WILL
CONTINUE TO RELY ON THE WAIVER IN THEIR RELATED FUTURE DEALINGS. THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING,
AND THE WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS
OR MODIFICATIONS TO THIS AGREEMENT OR TO ANY OTHER DOCUMENTS OR AGREEMENTS
RELATING TO THE TRANSACTIONS CONTEMPLATED HEREBY. EACH OF THE PARTIES AGREES
THAT THE PREVAILING PARTY IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE ENTITLED TO
RECOVER ITS REASONABLE FEES AND EXPENSES IN CONNECTION THEREWITH, INCLUDING
LEGAL FEES.

 

(g) Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be deemed an original, and
all of which together shall constitute one and the same instrument.

 

(h) Severability. In the event that any provision hereof becomes or is declared
by a court of competent jurisdiction to be illegal, unenforceable or void, this
Agreement will continue in full force and effect without said provision.

 

(i) Survival. Any termination of Executive’s employment and any expiration or
termination of the Employment Term under this Agreement shall not affect the
continuing operation and effect of Sections 4, 5, 6 and 8 hereof, which shall
continue in full force and effect with respect to the Company and its successors
and assigns and respect to Executive.

 

(j) Tax Withholding. All payments made pursuant to this Agreement will be
subject to withholding of applicable taxes.or control, own more than
seventy-five (75%) of the voting power of all outstanding stock of the Company.

 

[REMAINDER OF PAGE INTENTIONALLY BLANK; SIGNATURE PAGE FOLLOWS]

 

 4 

 




IN WITNESS WHEREOF, the parties have executed this Employment Agreement as of
the date first set forth above.

 

 

EXECUTIVE           Jay Puchir       COMPANY       Randy May   Chief Executive
Officer  

 

 

5

 

